DETAILED ACTION
Double Patenting
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10847432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a non-oxide semiconductor including silicon is broadly a silicon-based semiconductor. The claims are identical except for the composition of the semiconductor layer.
17101189
US 10847432 B2
1 . A display device, comprising: a substrate; a pixel portion on the substrate and including a pixel connected to a data line; a data pad connected to one end of the data line; and a first test area including a test control line to transmit a test control signal, a test signal line to transmit a test signal, and a first switch connected to the data pad, wherein the first switch includes: a gate electrode connected to the test control line, a first semiconductor layer and a second semiconductor layer overlapping the gate electrode; a source electrode connected to the first semiconductor layer and the second semiconductor layer, the source electrode connected to the test signal line; and a drain electrode spaced apart from the source electrode and connected to the first semiconductor layer and the second semiconductor layer, the drain electrode connected to the data pad, wherein one of the first semiconductor layer or the second semiconductor layer includes an oxide semiconductor and the other of the first semiconductor layer or the second semiconductor layer includes a silicon-based semiconductor.  
1. A display device, comprising: a substrate; a pixel portion on the substrate and including a pixel connected to a data line; a data pad connected to one end of the data line; and a first test area including a test control line to transmit a test control signal, a test signal line to transmit a test signal, and a first switch connected to the data pad, wherein the first switch includes: a gate electrode connected to the test control line a first semiconductor layer and a second semiconductor layer overlapping the gate electrode and both turned on and off using the gate electrode; a source electrode connected to the first semiconductor layer and the second semiconductor layer, the source electrode connected to the test signal line; and a drain electrode spaced apart from the source electrode and connected to the first semiconductor layer and the second semiconductor layer, the drain electrode connected to the data pad, wherein one of the first semiconductor layer or the second semiconductor layer includes an oxide semiconductor, and the other of the first semiconductor layer or the second semiconductor layer includes a non-oxide semiconductor including silicon.
2. The display device as claimed in claim 1, wherein the first semiconductor layer and the second semiconductor layer are spaced from each other.  
2. The display device as claimed in claim 1, wherein the first semiconductor layer and the second semiconductor layer are spaced from each other.
3. The display device as claimed in claim 1, wherein the first semiconductor layer at least partially overlaps the second semiconductor layer.  
3. The display device as claimed in claim 1, wherein the first semiconductor layer at least partially overlaps the second semiconductor layer.
4. The display device as claimed in claim 1, further comprising: an insulating layer between the first semiconductor layer and the second semiconductor layer.  
4. The display device as claimed in claim 1, further comprising: an insulating layer between the first semiconductor layer and the second semiconductor layer.
5. The display device as claimed in claim 4, wherein each of the source electrode and the drain electrode is connected to at least one of the first semiconductor layer or the second semiconductor layer through a contact hole in the insulating layer.  
5. The display device as claimed in claim 4, wherein each of the source electrode and the drain electrode is connected to at least one of the first semiconductor layer or the second semiconductor layer through a contact hole in the insulating layer.
6. The display device as claimed in claim 1, wherein the gate electrode is between the first semiconductor layer and the second semiconductor layer.  
6. The display device as claimed in claim 1, wherein the gate electrode is between the first semiconductor layer and the second semiconductor layer.
7. The display device as claimed in claim 1, wherein the silicon-based semiconductor includes crystalline silicon.  
7. The display device as claimed in claim 1, wherein the non-oxide semiconductor includes crystalline silicon.
8. The display device as claimed in claim 1, wherein the oxide semiconductor includes at least one of zinc oxide (ZnO), zinc-tin oxide (ZTO), zinc-indium oxide (ZIO), indium oxide (InO), titanium oxide (TiO), indium-gallium-zinc oxide (IGZO), or indium- zinc-tin oxide (IZTO).  
8. The display device as claimed in claim 1, wherein the oxide semiconductor includes at least one of zinc oxide (ZnO), zinc-tin oxide (ZTO), zinc-indium oxide (ZIO), indium oxide (InO), titanium oxide (TiO), indium-gallium-zinc oxide (IGZO), or indium-zinc-tin oxide (IZTO).
9. The display device as claimed in claim 1, wherein the gate electrode includes a first gate electrode and a second gate electrode that overlap each other and that are spaced apart from each other.  
9. The display device as claimed in claim 1, wherein the gate electrode includes a first gate electrode and a second gate electrode that overlap each other and that are spaced apart from each other.
10. The display device as claimed in claim 9, wherein at least one of the first gate electrode and the second gate electrode is between the first semiconductor layer and the second semiconductor layer.  
10. The display device as claimed in claim 9, wherein the second semiconductor layer, the second gate electrode, the first semiconductor layer, and the first gate electrode are sequentially stacked.
11. The display device as claimed in claim 9, wherein the first semiconductor layer and the second semiconductor layer are between the first gate electrode and the second gate electrode.  
11. The display device as claimed in claim 9, wherein the first semiconductor layer and the second semiconductor layer are between the first gate electrode and the second gate electrode.
12. The display device as claimed in claim 1, wherein the first test area is to detect resistive defects and short defects.  
12. The display device as claimed in claim 1, wherein the first test area is to detect resistive defects and short defects.
13. The display device as claimed in claim 1, wherein the first test area is to selectively perform a lighting test and a link line test.  
13. The display device as claimed in claim 1, wherein the first test area is to selectively perform a lighting test and a link line test.
14. The display device as claimed in claim 1, further comprising: a second test area including a second switch connected to another end of the data line.  
14. The display device as claimed in claim 1, further comprising: a second test area including a second switch connected to another end of the data line.
15. The display device as claimed in claim 14, wherein the second test area is to perform a lighting test.  
15. The display device as claimed in claim 14, wherein the second test area is to perform a lighting test.
16. The display device as claimed in claim 1, wherein the pixel portion includes an organic light emitting diode.  
16. The display device as claimed in claim 1, wherein the pixel portion includes an organic light emitting diode.
17. The display device as claimed in claim 16, further comprising: a thin film transistor connected to the organic light emitting diode, wherein the thin film transistor includes a gate electrode, a semiconductor layer, a source electrode, and a drain electrode, and wherein the source electrode and the drain electrode of the thin film transistor are on substantially a same layer as the source electrode and the drain electrode of the first switch.  
17. The display device as claimed in claim 16, further comprising: a thin film transistor connected to the organic light emitting diode, wherein the thin film transistor includes a gate electrode, a semiconductor layer, a source electrode, and a drain electrode, and the source electrode and the drain electrode of the thin film transistor are on substantially a same layer as the source electrode and the drain electrode of the first switch.
18. The display device as claimed in claim 17, wherein the gate electrode of the thin film transistor is on substantially a same layer as layer the gate electrode of the first switch.  
18. The display device as claimed in claim 17, wherein the gate electrode of the thin film transistor is on substantially a same layer as layer the gate electrode of the first switch.
19. The display device as claimed in claim 17, wherein the semiconductor layer of the thin film transistor is on substantially a same layer as one of the first semiconductor layer or the second semiconductor layer of the first switch.  
19. The display device as claimed in claim 17, wherein the semiconductor layer of the thin film transistor is on substantially a same layer as one of the first semiconductor layer or the second semiconductor layer of the first switch.
20. The display device as claimed in claim 1, wherein the pixel portion includes a liquid crystal layer on a pixel electrode.  
20. The display device as claimed in claim 1, wherein the pixel portion includes a liquid crystal layer on a pixel electrode.
21. The display device as claimed in claim 20, further comprising: 32 SD-T1751-CAl-WPBa thin film transistor connected to the pixel electrode, wherein the thin film transistor includes a gate electrode, a semiconductor layer, a source electrode, and a drain electrode, and wherein the source electrode and the drain electrode of the thin film transistor are on substantially a same layer as the source electrode and the drain electrode of the first switch.  
21. The display device as claimed in claim 20, further comprising: a thin film transistor connected to the pixel electrode, wherein the thin film transistor includes a gate electrode, a semiconductor layer, a source electrode, and a drain electrode, and the source electrode and the drain electrode of the thin film transistor are on substantially a same layer as the source electrode and the drain electrode of the first switch.
22. The display device as claimed in claim 21, wherein the gate electrode of the thin film transistor is on substantially a same layer as the gate electrode of the first switch.  
22. The display device as claimed in claim 21, wherein the gate electrode of the thin film transistor is on substantially a same layer as the gate electrode of the first switch.
23. The display device as claimed in claim 21, wherein the semiconductor layer of the thin film transistor is on substantially a same layer as one of the first semiconductor layer or the second semiconductor layer of the first switch.
23. The display device as claimed in claim 21, wherein the semiconductor layer of the thin film transistor is on substantially a same layer as one of the first semiconductor layer or the second semiconductor layer of the first switch.



.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816